Conger, J. This was an action of debt on the official bond of appellant as treasurer of the board of education of the city of Bloomington, and resulted in a judgment against appellant and his sureties for §14,687.28. Appellant had acted as treasurer of such board of education from June 5, 1877, to the spring of 1886, having been elected from year to year during that period. He was again elected as such treasurer in the spring of 1887, and remained such until May, 1888, when his successor was elected, and on June 9, 1888, made a formal demand upon appellant for the balance claimed to be in his hands. Appellant replied in writing: “ I ref use to pay over the sum of §15,777.78 (the amount demanded) to the board of education until a settlement is made with said board for services rendered, claiming two per cent on all amounts passing through my hands as treasurer of said board.” Appellant never made any claim to his commission of two per cent until the spring of 1888, and as he testifies, did not know that he was entitled by the law to such compensation until that time. From year to year he made his reports showing balances in his hands without any charge for this two per cent, and when he went out of office the first time, in the spring of 1886, he paid over to his successor the entire amount in his hands with no deduction for commissions. He now claims the right to deduct from the taxes in his hands, raised during the last year of his being in office, an amount equal to two per cent on all the amounts passing through his hands as treasurer during the entire time he held the office. The Circuit Court rejected this claim, allowed him his two per cent commission for the last year during which he was in office, and rendered judgment against him for the balance in his hands. A great many questions are raised and elaborately argued by counsel. Such as, that appellant was a member of the board of education which elected him treasurer; that he was for a portion of the time postmaster and hence could not legally hold the office of treasurer. We do not deem it im portan t, however, to notice any of these. We think the Circuit Court held correctly. All hut the last year’s commissions he had voluntarily paid in the spring of 1886 to his successor in office. If he was ignorant of his right to retain his commission it was ignorance of the law, and not of fact, and from that he could not be relieved. Again the law says the treasurer “shall be permitted to retain two per centum,” and this means, out of the current year; not that a treasurer may continue from year to year to pay out all the revenues in his hands, including his own commission, whether as a gratuity or from ignorance of his rights in the premises, and then, upon changing his mind, or becoming better informed as to his rights, break in on the revenue raised for the support of the public schools of the current year for back salary, or commissions. We find no error in the record, and the judgment of the Circuit Court will be affirmed. Judgment affirmed.